Title: To John Adams from Josiah Quincy, 22 September 1775
From: Quincy, Josiah
To: Adams, John


     
      
       Sept: 22d: 1775
      
      Dear Sir
     
     Under my adverse Circumstances, I stood, and still stand in great Need of your Advice; and am therefore, very sorry I had not an Opportunity to converse with you, before your Return to the Congress.
     Your kind Letter of July 29th is now before me. Were my Abilities equal to my Inclination, you would be amply assisted, in giving Birth to a Revolution, which, I think with you, “seems to be in the Womb of Providence as important as any that has happened in the Affairs of Mankind.”
     Agreable to the Old Man’s Sentiments, in this enclosed Paper, “the Sword and not the Quill is now to decide the Controversy;” Nothing therefore, could revive my desponding Hopes more, than the assurance you give me, of a sufficient Plenty of Powder against another Year, and of our own make.
     In my former Letter I said, that “the Harbor might be blocked up; and both Seamen and Soldiers made Prisoners at Discretion;” which seems to you incredible. Please, to read at your Leasure this following Explanation. There are but two Channels, through which Ships of Burthen can pass to and from Boston. One of them runs between the west Head of Long Island, and the Moon, (so called) and is about a Mile across. This Channel is too shallow for any Ship of War above 20 Guns. The other runs between the east Head of Long Island, and the south Point of Dear Island; and is about a Mile and half from Side to Side. This, the only Channel through which capital Ships can pass, leads (outward bound) through the Narrows (so called) between Gallop’s Island and Lovel’s Island; where the Channel is not wider than the Length of a 50 Gun Ship. In the opening between Gallops Island and George’s Island is Nantasket Road; where, one, is always, and at present, five Men of War are stationed, to gaurd the Narrows from being stop’d up.
     Upon the foregoing Facts, I thus reason:
     The Moon Island communicates with Squantum Neck, at low Water, almost dryshod. A defensible Fort, therefore, upon Squantum, may be so placed, as to secure a Retreat not only from the Moon, but from Squantum to the Main. One upon the east Head of the Moon, and another, if found necessary, upon the west Head of Long Island, secures the Passage between, and covers a Retreat from the Latter to the Former. Another upon the Summit in the middle of Long Island covers the Shore on each Side, so, as that no Force can land without being greatly anoyed, if not entirely prevented. Another strong Battery from 20 to 40 peices of heavy Cannon at the east Head of Long Island, commands, not only the Ship Channel, but the Narrows, and Nantasket Road, so that no Ship can remain there with Safety; and consequently, by sinking Hulks in the Narrows we might prevent any Ship of Force from going out or coming in. If the Passage thro’ the Narrows is not stop’d, I am sensible, a Ship with a fresh Gale of Wind, and flood or Ebb Tide, which is rapid between Long Island and Deer Island, might run through without any great Hazard; but, after the east Head of Long Island is fortified, I can foresee Nothing to hinder, the Narrows being reduced to such a Draught of Water, as that, no Vessel of any considerable Force, can pass through there. This, being effected; as I said above, both Seamen and Soldiers, if they dont escape, by a timely Flight, must become Prisoners at Discretion.
     
     
     
     I have been told, there is in one of the English Magazines, an accurate Draft of the Harbor. If you can procure it, upon Examination, you may determin, the Distance and Depth of Water between the Islands aforesaid with Precision; and consequently, whether such a Scheme is practicable or not.
     I have thought, and said from the Beginning, that Row Gallies must be our first mode of Defence by Sea; it gives me therefore, Pleasure to hear, our worthy Friend Doctor F——n is employed in constructing some for the City of Philadelphia. I wish I had the same Employment here, for I am very sure, twenty of them, under proper Direction, would have taken or destroyed all those Cruisers and Cutters, that have infested, and done so much Damage, in, the Vineyard and Long Island Sounds in the Course of the Summer past; besides, being a safe Convoy to our Provision Vessels. When I first proposed the Scheme to our Committee of Safety, it was objected, that, we had no Body skilled in the Construction of them. Afterwards I heard of a Ship Carpenter, just escaped from Boston, who had been several Years a Prisoner in a Turkish Row Galley, and had formed a compleat three feet Model of one. It was then objected, that, heavy Cannon, and Powder were wanting. An insuperable Objection, most certainly; which I hope will soon be removed.
     Several Vessels have lately arrived in Boston from England; but the News they bring is industriously secreted. The sullen Silence, and dejected Countenances of the Officers, give Rise to various Conjectures. God grant the Truth may be a Dissolution of a venal P——t, a disbanded Army, and an Order for the Ships and Troops here to return imediately Home.
     A few Days since, I received a Letter from my Daughter in Norwich, in which is the following Passage: “I have just heard that the Ship in which Mr. —— sailed is arrived in England after 28 Days Passage. I have the Pleasure to hear that there is like to be an Accommodation between Great B—— and America, and that speedily.” By the same Conveyance I received the Resolves Petition and Remonstrance of the City of London to their Sovereign. If such a Spirit of Resentment animates that powerfull Corporation upon the first News of Hostilities, what must be their Indignation, when they come to hear all the Circumstances, that have attended, and disgraced the British Arms, both by Sea and Land! Must not such accumulated Disasters, like so many Flashes of Lightning and Peals of Thunder, penetrate the Hearts of a bloodthirsty Scotch Faction with Dispair of ever enslaving Americans, who have fought with such Valor and Intrepedity as must exclude all Hope of Success in any future Attempt! Where will those Sons of Violence, H——n, S——l, and others of the same Complection, hide their guilty Heads, when called to answer, for the insidious Arts they have been practicing, against their native Country; to the Ruin and Distruction, of countless Numbers of their industrious Fellow Citizens, whose Worth compared with theirs, is as Diamonds to pebble Stones! When I contemplate the Conduct of such infamous Parricides, my Nerves are braced, my Hand feels the Impulse of my Heart, is ready to drop the Pen and grasp the Sword of Vengeance! I feel my Self young again, and long to exterpate them, and the Memory of them from the Face of the Earth! 
       
        “Is there no hidden Thunder, in the Stores of Heav’n,
        Red with uncommon Wrath, to blast the men,
        Who owe their Greatness, to their Countrys Ruin?”
       
       Oh! that kindred Flame, has ere this, inspired the Breast of every true Briton; and their s——d S——n made to feel, what it is to alienate the Affections of the greatest Part of his Subjects, to gratifie the insatiable Avarice and Ambition, of those treacherous Sycophants, who wish to see him dethroned; and his royal Diadem encircling the Head of a Caledonian Exile. Must the Trappings of a M——h and his Minions, which wou’d maintain a Commonwealth be provided for at such an immense Expence of Blood and Treasure? Forbid it Heaven! Shall not the virtuous Part of Mankind, finally prevail over the vicious, notwithstanding the Numbers of the Latter and the Scarcity of the Former? They certainly will, if upon every Occasion, the Spirit of Party is sacrificed, to Unanimity and Perseverance. But whither does my Zeal transport Me? I forget, I am transmitting Sentiments to One, who anticipates all, and more than all I have said or can say upon such interesting Subjects. I beg Leave, therefore, to conclude, with my ardent Wishes, that, the Success of your Endeavors to restore Peace and Tranquility; the genuine Offspring of Order and good Government, may be equal to your distinguished Abilities! And that you and yours, may live long to enjoy the happy Fruits of your patriotic Exertions; however infinite Wisdom may see fit to dispose of Your affectionate and faithfull humble Servant,
     
      P.S. Your good Lady is so well recovered of her tedious Indisposition, as to favour us with a short Visit with your amiable Daughter last Monday.
      Be so good as to present my Affectionate Regards to good Doctor F——n; and tell him I have wrote three long Letters to him to London, and one since his Arrival at Philadelphia; but, having received no Answer fear they all miscarried.
      Please to present my Compliments of Congratulations to Colo. Hancock and his Lady to whom I wish mutual and lasting Happiness.
     
    